Citation Nr: 1755194	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-31 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to April 27, 2011, for the evaluation of 20 percent for residuals, lumbosacral strain.

2.  Entitlement to service connection for right leg condition, to include as secondary to the service-connected lumbosacral strain.. 

3.  Entitlement to service connection for right foot condition/torn tendons.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1974 to August 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  

The Veteran has claimed that his right leg condition is secondary to his lower back condition.  See VA Form 21-4138, Statement in Support of Claim received December 12, 2011.  Accordingly, the Board has recharacterized the issue of entitlement to service connection for right leg condition as set forth above.  

The issues of entitlement to an effective date prior to April 27, 2011, for the evaluation of 20 percent for residuals, lumbosacral strain, and service connection for right leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the August 2017 Board hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for a right foot condition/torn tendons.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a right foot condition/torn tendons have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination of the Veteran's claim of entitlement to service connection for a right foot condition/torn tendons.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  During the August 2017 Board hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for a right foot condition/torn tendons.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.


ORDER

Entitlement to service connection for right foot condition/torn tendons is dismissed.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

During an August 2011 VA examination, the Veteran apparently told the examiner that he had been on Social Security Disability Insurance (SSDI) for the prior 5 to 10 years.  As records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Also, the Veteran submitted a note from one of his private physicians in October 2012, but it does not appear that complete records from that healthcare provider have been obtained.  Furthermore, it is not indicated in the Veteran's claims file whether such records have been found to be unavailable.  Those records should be sought and if they are found to be unavailable, a note to that effect should be associated with the Veteran's claims file.

Finally, the Veteran has claimed that his right leg condition is secondary to his lower back condition, however, the VA examination opinions of record do not directly and clearly address that contention.  See VA Form 21-4138, Statement in Support of Claim received December 12, 2011; C & P Examination Note dated June 7, 2012.  Thus, after the Veteran's SSA records are obtained, he should be scheduled for another VA examination to determine the etiology of his right leg condition, if any, and whether it is secondary to his service-connected lumbosacral strain residuals.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his service connection claim under the provisions of 38 C.F.R. § 3.310 (secondary service connection). 

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his residuals, lumbosacral strain, and right leg condition, including those from the Poudre Valley Medical Group, pursuant to the procedures for obtaining records set forth in 38 C.F.R. § 3.159(c).  See Medical Treatment Record received October 2, 2012.

4.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's claimed right leg condition.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by an adequate rationale.
Specifically, the examiner is asked to address whether the Veteran's claimed right leg condition is at least as likely as not (a 50 percent or greater probability) etiologically related to active service.  In reaching an opinion, the examiner is specifically asked to consider: (1) the Veteran's Service Treatment Records (STRs), which reflect that the Veteran fell 32 feet to the ground on or about October 8, 1976, during his active duty service; and (2) the Veteran's private medical records, including the note from one of his private physicians dated in September 2012 and received in October 2012, which indicates that it is the Veteran's private physician's opinion that his pain and weakness in his legs is directly related to his back pain and DJD of the lumbar area.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's claimed right leg condition was caused or aggravated (permanently worsened beyond normal progression) by his service-connected residuals of a lumbosacral strain.  If the Veteran's right leg condition is found to have been aggravated by his service-connected residuals of a lumbosacral strain, the examiner should quantify the approximate degree of aggravation.

A complete rationale should be given for all opinions and conclusions expressed.

5.  After completing the above actions, and any other indicated development, the AOJ must readjudicate the issues of entitlement to an effective date prior to April 27, 2011, for the evaluation of 20 percent for residuals, lumbosacral strain and service connection for a right leg condition.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


